945 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles EGAN, Plaintiff-Appellant,v.John C. RUNDA, Defendant-Appellee.
No. 91-5793.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1991.

1
Before MERRITT, Chief Judge, RYAN, Circuit Judge, and HARVEY, Senior District Judge.*

ORDER

2
Charles Egan, a pro se Kentucky prisoner, appeals the dismissal of his civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Egan filed his complaint in the district court alleging that he was improperly denied parole from his conviction.   Egan sued only the defendant chairman of the state parole board in his individual capacity and sought $1,500,000 damages.   The magistrate recommended that the complaint be dismissed sua sponte as frivolous without prejudice to Egan's right to pursue his claim in habeas corpus.   The district court adopted the magistrate's report and dismissed the complaint over Egan's objections.


4
Upon consideration, we will affirm the judgment of the district court on the merits without addressing the question whether plaintiff's sole remedy is in habeas corpus.   See Inmates of Orient Corr.  Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233, 235 (6th Cir.1991).   Like the district court, we conclude that no "specific directives to the decisionmaker" exist under the Kentucky parole scheme.   See Inmates of Orient Corr.  Inst., 929 F.2d at 237 (quoting  Kentucky Dep't of Corr. v. Thompson, 490 U.S. 454, 463 (1989)).   Therefore, plaintiff simply possesses no liberty interest in parole under Kentucky law.


5
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation